Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamiozzo (WO 2015011601A1, hereinafter referred to as “Tamiozzo”) in view of Laflamme (US 20170017315, hereinafter referred to as “Laflamme”).
Regarding claim 1, Tamiozzo discloses a box latch (Figs 1, 2, 3A, 5) comprising: a wedge-shaped pin (Figs 1, 2, 3a, 5, locking clamps 18, 19 with wedge shape at clamping end thereof) is arranged in the box latch (Fig. 3A), wherein the wedge-shaped pin (18, 19) is movable into a wedge-shaped notch (Figs 1, 3B, 18, 19 move into wedged-shaped notch/ second flanks 141a, 141b, 151a, 151b of recesses 14a, 14b, 15a, 15b) formed by mating parts of two spliced adjacent boxes (Figs 3A and 10C, mating parts of two bodies 11a, 11b) and mating with the wedge-shaped pin to lock the two adjacent boxes (page 18, lines 21-25, Figs 3A and 10C,  connection arrangement 10), wherein the box latch further comprising receiving cavities symmetrically arranged on both sides of the box latch for receiving the mating parts of the box (Fig. 3A, first flanks 140a, 140b, 150a, 150b of recesses 14a, 14b, 15a, 15b are receiving cavities,      (note: as best understood by Examiner, “for receiving the mating parts of the box” is a function feature, and the mating parts of the box do not being as components for the box latch, rather the mating parts of the box are used as workpieces interacting with the claimed invention for the box latch of claim 1), the flank 140a corresponds to flank 150a, and flank 140b corresponds to flank 150b, as being symmetrically arranged on both sides of box latch; for receiving two bodies 11a, 11b form the mating parts of the box, see Fig. 3A).
However, Tamiozzo fails to disclose wherein the box latch further comprises ….. a latch cover arranged on the top of the box latch, and side stops mating with the receiving cavities and symmetrically arranged on both sides of the latch cover, wherein the side stops are movable into the receiving cavities.  
However, Laflamme teaches wherein the box latch further comprises …. a latch cover (Fig. 2, back panel 90) arranged on the top of the box latch (Fig. 5 and [0053] LCD screen display with housing 50, and back panel 90 forms an assembly 100), and side stops (Figs 17 and 18, bracket 112 with snapping portion 114) mating with the receiving cavities ([0111] snapping portions 114 engage with mounting bracket 58 (receiving cavity), see Fig. 14)  and symmetrically arranged on both sides of the latch cover (Figs 14 and 17, pair of 58 at left and right sides, matched to 112), wherein the side stops are movable into the receiving cavities ([0111]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tamiozzo by Laflamme based on the rationale described in abstract and [0108] of Laflamme which explains that the back panel may be secured to the housing so as to form an enclosed space, and that the concave shape of the top surface 90A of back panel 90 afford advantages of moisture/water controlling effect in providing air pathway for moisture to travel away from moisture sensitive elements within assembly.  As a result, the presence of the back panel 90 from Laflamme serving as latch cover provides important benefit for the box latch of Tamiozzo. 
Regarding claim 2, Tamiozzo discloses wherein two wedge-shaped pins symmetrically arranged around the center of the box latch are included (Figs 3A and 10C, wedge-shaped pins 18, 19 are symmetrically arranged around center of two bodies 11a, 11b together).

Regarding claim 5, Tamiozzo fails to disclose further comprising slots mating with the side stops and arranged symmetrically on both sides of the latch cover, a stop cover fixed on the top of the slots, an elastic member arranged inside the slot, having one end connecting to the stop cover and the other end connecting to the side stop, wherein the elastic member causes the side stops to return to the end of the receiving cavity away from the latch cover when the box latch is unlocked.  

However, Laflamme teaches further comprising slots (Fig. 14, recessed region between two mounting brackets 58 is shaped as multiple slots) mating with the side stops ([0111], lines 7-19, recessed region between 58 mated adjacent 114) and arranged symmetrically on both sides of the latch cover ((Figs 14 and 17, pair of 58 at left and right sides, matched to 112), a stop cover fixed on the top of the slots ([0110] lines 8-11, see Fig. 5), an elastic member arranged inside the slot ([0094], lines 7-8, securing posts 66), having one end connecting to the stop cover and the other end connecting to the side stop ([0094]), wherein the elastic member causes the side stops to return to the end of the receiving cavity away from the latch cover when the box latch is unlocked ([0094], [0111]).   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tamiozzo by Laflamme based on the same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity. 

Regarding claim 9, Tamiozzo discloses further comprising a positioning groove (Figs 2, 5, 7, groove 22a, 22b) mating with a positioning member of the box (Figs 2, 5, 7, tongue 27) and arranged at the bottom surface of the box latch (Fig. 7, bottom of 22b appears to be at similar height to bottom surface of 18, 19).  

Regarding claim 10, Tamiozzo discloses further comprising a positioning groove (Figs 2, 5, 7, groove 22a, 22b) mating with a positioning member of the box (Figs 2, 5, 7, tongue 27) and arranged at the bottom surface of the box latch (Fig. 7, bottom of 22b appears to be at similar height to bottom surface of 18, 19).  

Claim(s) 6-8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Tamiozzo (WO 2015011601A1, hereinafter referred to as “Tamiozzo”), in view of Laflamme (US 20170017315, hereinafter referred to as “Laflamme”), and further in view of Jiang (CN202855212, hereinafter referred to as “Jiang”).

Regarding claim 6, Tamiozzo and Laflamme, singularly or in combination, fails to disclose, teach or suggest further comprising a driving member coupled to the two wedge-shaped pins respectively, wherein rotation of the driving member enables linear motion of the wedge-shaped pins towards both ends of the box latch.

However, Tamiozzo modified by Jiang teaches further comprising a driving member (Jiang: Figs 9 and 11, rotary handle 41 with sliding block 20) coupled to the two wedge-shaped pins respectively (Jiang: Fig. 7, sliding block 20 linked to hook 10, and in turns are locking at two lock grooves 61; Tamiozzo: Figs 1, 2, 3a, 5, locking clamps 18, 19 with wedge shape at clamping end thereof, and thus the hole clipping 60 of one side of LED display module of Jiang can be replaced by the box latch structures including wedge-shaped pins of Tamiozzo, so that adjacent LED cabinets can be connected), wherein rotation of the driving member (41 with hook 10) enables linear motion of the wedge-shaped pins towards both ends of the box latch (Figs 4, hook 10 with snap close 12 enables linear motion of the grooves 61 by moving two adjacent display panels ends towards one another to be engaged, English translation copy page 3, “link together by engage two adjacent display panel modules of realization with locked groove 61”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the box latch of Tamiozzo by adding the fast connection mechanism for connecting together adjacent LED display cabinets of Jiang based on the following rationales:  (a) referring to Tamiozzo, which requires to have a connection member 20 consisting of a threaded stem 23 and a head 24, for removably connecting the locking clamps (18, 19) to each other, but the disadvantages of having the connection member 20 is the required extended length of the threaded stem 23 as shown in Fig. 5, whereas, the driving member of Jiang can be much shorter in length; in addition different LED cabinet thicknesses also require to have different lengths for connection member 20 for Tamiozzo, whereas, the dimension of the driving member of Jiang remain the same regardless of LED panel/cabinet thicknesses;  (b) the rotating/ turning knob structure (Figs 2, 9 and 11) of Jiang offers advantage of ease of use for assemble/disassemble two adjacent LED cabinets, see abstract of Jiang which describes the fast connection mechanism is easy to operate and convenient and fast to install. On the other hand, the removal or installation of each threaded stem 23 of connection member 20 taught by Tamiozzo requires to have a tool and much more tedious to perform.

Regarding claim 7, Tamiozzo and Laflamme, singularly or in combination, fails to disclose, teach or suggest wherein the driving member is a slider-crank mechanism, wherein the slider-crank mechanism comprises a driving part and two driven parts, and the driving part is provided with first protrusions arranged symmetrically at both ends on its upper surface, wherein the two driven parts are symmetrically arranged around the center of the driving part, and a through hole that mates with the first protrusion is arranged at one end of each of the driven parts, and wherein a second protrusion is arranged at one end of the wedge-shaped pin, and a through hole that mates with the second protrusion is arranged at the other end of each of the driven parts.
However, Tamiozzo modified by Jiang teaches wherein the driving member is a slider-crank mechanism (Jiang: slider block 20 and hook 10), wherein the slider-crank mechanism comprises a driving part (20) and two driven parts (Jiang: Fig. 1, each side of display panel has two hooks10), and the driving part (20) is provided with first protrusions (pins 70) arranged symmetrically at both ends on its upper surface (Fig. 1), wherein the two driven parts are symmetrically arranged around the center of the driving part (Jiang: pins 70 of hook 10 arranged in holes 211 of slider block 20), and a through hole that mates with the first protrusion is arranged at one end of each of the driven parts (Jiang: Fig. 4, hole is shown but not labelled, which mates with pin 70, and arranged at one end of hook), and wherein a second protrusion (12) is arranged at one end of the wedge-shaped pin (Jiang: Fig. 9, 12 arranged at 61; Tamiozzo: Figs 1, 2, 3a, 5, locking clamps 18, 19 with wedge shape at clamping end thereof; thus the 61 base structure of Jiang can be replaced by 18, 19 of Tamiozzo), and a through hole that mates with the second protrusion is arranged at the other end of each of the driven parts (Jiang: Fig. 4, through hole (shown not labelled) mates with 12 is at one end of 10).  

Regarding claim 8, Tamiozzo and Laflamme, singularly or in combination, fails to disclose, teach or suggest further comprising a driving knob, wherein the box latch is provided with a through hole that enables the driving knob to pass therethrough, wherein one end of the driving knob passes through the through hole and permanently couples to the driving part at a point between the two first protrusions; and wherein the driving knob drives the driving part to rotate.
However, Tamiozzo modified by Jiang teaches further comprising a driving knob (Figs 1, 2 and 9, 41 and 40), wherein the box latch is provided with a through hole that enables the driving knob to pass therethrough (Tamiozzo: Figs 1, 2, 3A, 5: box latch;                      Jiang: Fig. 1, press plate 30 has a hole for 41 to be attached therethrough), wherein one end of the driving knob (40) passes through the through hole (hole of 30) and permanently couples to the driving part (20) at a point between the two first protrusions (Jiang: Fig. 1, between the pins 70); and wherein the driving knob drives the driving part to rotate (Jiang: Figs 2 and 3, driving knob 40 rotates along rotation slot 42).  
Regarding claims 7 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the box latch of Tamiozzo by adding the fast connection mechanism for connecting together adjacent LED display cabinets of Jiang based on the same rationales as previously discussed for claim 6 above, thereby omitted herein for brevity.

Regarding claim 11, Tamiozzo discloses further comprising a positioning groove (Figs 2, 5, 7, groove 22a, 22b) mating with a positioning member of the box (Figs 2, 5, 7, tongue 27) and arranged at the bottom surface of the box latch (Fig. 7, bottom of 22b appears to be at similar height to bottom surface of 18, 19).  

Allowable Subject Matter
Claim(s) 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Cited prior art fail to disclose, teach or suggest further comprising a strip-shaped groove arranged at the bottom surface of the wedge-shaped pin, a strip mating with the strip-shaped groove and arranged in the box latch, wherein the wedge-shaped pin with the strip-shaped groove moves along the strip.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Responding to applicant remarks dated 04/27/2022 in page 6 reproduced as follow:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In reply, Examiner submits the following rebuttal: First, the features argued by applicant in above reproduced passage appear to be the following:  the receiving cavities allowing the mating parts to be arranged within the latch and mate with the wedge-shape pin such that the wedge-shaped pin fits into the wedge-shaped notch. Second, referring to MPEP 2163, which recites in part: “Limitations may not, however, be imported into the claims from the specification.”   Upon diligent search of amended claim 1 in its entirety, no such feature was found in claim 1, and thus due to the fact that argued limitations from the specification cannot be imported into the claim, Examiner submits that above argument from applicant regarding claim 1 is not persuasive.

Responding to applicant remarks dated 04/27/2022 in page 7 reproduced as follow:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In reply, Examiner submits the following rebuttal:  First, the features argued by applicant in above reproduced passage appear to be the following: the side stops press against the wedge-shaped pin to strength the connection between the boxes.  Second, referring to MPEP 2163, which recites in part: “Limitations may not, however, be imported into the claims from the specification.” Upon diligent search of amended claim 1 in its entirety, no such feature was found in claim 1, and thus due to the fact that argued limitations from the specification cannot be imported into the claim, Examiner submits that applicant argument regarding claim 1 is not persuasive.

Responding to arguments in page 7 by applicant as reproduced below:

    PNG
    media_image4.png
    215
    2103
    media_image4.png
    Greyscale

Examiner submits that Jiang is a teaching/secondary prior art reference, which is relied upon to teach various features in combination with Tamiozzo for rejecting claims 6-8 and 11 under 35 USC 103 as discussed herein above. Meanwhile, Laflamme (another teaching/secondary reference) teaches wherein the box latch further comprises …. a latch cover (Fig. 2, back panel 90) arranged on the top of the box latch (Fig. 5 and [0053] LCD screen display with housing 50, and back panel 90 forms an assembly 100), and side stops (Figs 17 and 18, bracket 112 with snapping portion 114) mating with the receiving cavities ([0111] snapping portions 114 engage with mounting bracket 58 (receiving cavity), see Fig. 14)  and symmetrically arranged on both sides of the latch cover (Figs 14 and 17, pair of 58 at left and right sides, matched to 112), wherein the side stops are movable into the receiving cavities ([0111]).  As a result, since at least one teaching (secondary) reference, Laflamme, sufficiently teach of the side stops, therefore the fact that Jiang fails to teach side stop is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Sai video vision youtube video dated 03/14/2018 shows latch components for mounting LED video wall.   Hiru LED advertising youtube video dated 08/07/2018 shows latch components for mounting LED video wall.  Zhang CN 10724838 discloses a splicing construction for multiple LED screens. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632     
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632